Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: while the prior art is found to teach detection or sense lines which sense the voltage and current of the light emitting element of the circuit pixel, the prior art fails to teach that “in each of the first sub-pixel groups, sub-pixels in a first column of the every three columns are coupled with the first detection line, sub-pixels in a third column of the every three columns are coupled with the second detection line, and sub-pixels in a second column of the every three columns are alternatively coupled with the first detection line and the second detection line.” While sharing the detection lines between subpixels is taught by the prior art, such a specific alternating connection is found to be novel and non-obvious in view of the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art

The following is a non-exhaustive list of the related prior art:
Li et al., US 2018/0012547, teaches each subpixel being connected to a data line and a sense line RL1. However, the RL1 line connects four adjacent columns together and does not meet the configuration as claimed.
Ikeda et al., US 2017/0170200, teaches in fig. 2A, subpixels in the same column that are connected to adjacent data lines 52a and 52b in an alternating 
Yuan et al., US 2019/0371245 A1, teaches in fig. 1, that similar to the instant invention, two sense lines may be utilized to sense three subpixels. However, the limitation wherein sub-pixels in a second column of the every three columns are alternatively coupled with the first detection line and the second detection line, is not taught.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEPEHR AZARI whose telephone number is (571)270-7903.  The examiner can normally be reached on weekdays from 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on (571) 272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SEPEHR AZARI/Primary Examiner, Art Unit 2621